DECISION
The application of the above-named defendant for a review of the sentence of 1 year on 2 counts concurrent for 2 counts Sale of Dangerous Drugs imposed on July 27th, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
*12DATED this 29th day of October, 1976.
The sentences be and remain as originally imposed. Now, therefore, it is further ordered that the execution of said sentence be suspended and the defendant placed on probation until 10-14-77. During said period of probation, defendant shall be under the supervision of Montana Adult Probation and Parole. Defendant shall report immediately, upon receipt of this order, to the Adult Probation and Parole Office in Helena, Montana. Address: 1539 11th Avenue, for further instructions. Failure to do so will be a violation of the orders of this Division.
We wish to thank David S. Pauli, Attorney at Law, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.